Citation Nr: 1515172	
Decision Date: 04/08/15    Archive Date: 04/21/15	

DOCKET NO.  13-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by joint and/or muscle pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a low back disability, claimed as a disorder of the lumbar spine, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a headache disorder, claimed as secondary to service-connected tinnitus and/or due to an undiagnosed illness.

5.  Entitlement to service connection for a skin disorder, claimed as basal cell carcinoma, to include as due to ionizing radiation and/or an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972, and in the Southwest Asia Theater of Operations from February 3 to June 10, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified before the undersigned at a hearing at the RO in September 2013.

Review of electronic records reveals the hearing transcript and other medical records are in Virtual VA.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for joint and/or muscle pain, a low back disorder, headaches, a skin disorder, and sleep disturbance, as well as an initial compensable evaluation for bilateral hearing loss, is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.

FINDING OF FACT

A chronic respiratory disorder, to include chronic obstructive pulmonary disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or a manifestation of an undiagnosed illness resulting from service in the Persian Gulf.


CONCLUSION OF LAW

A chronic respiratory disorder, to include chronic obstructive pulmonary disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in December 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented before the undersigned Veterans Law Judge in September 2013, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease.  In pertinent part, it is contended that the Veteran's current respiratory pathology had its origin as the result of exposure to smoke from oil fires during the Veteran's period of service in the Persian Gulf.

In that regard, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1113 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits subjective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016.

Compensation is payable under these provisions if, by history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of undiagnosed illnesses or medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2014): 38 C.F.R. § 3.317 (2014).

In the case at hand, service treatment records fail to demonstrate the presence of a chronic respiratory disorder, including chronic obstructive pulmonary disease.  In that regard, at the time of the Veteran's initial service separation examination in January 1972, he denied any problems with shortness of breath.  A physical examination of the Veteran's lungs and chest conducted at that time was entirely within normal limits, as were radiographic studies of the Veteran's chest.  Significantly, no pertinent finding or diagnosis was noted.

The Board notes that, while at the time of the Veteran's final service separation examination in June 1991, he did, in fact, complain of shortness of breath, a physical examination of his lungs and chest conducted at that time was once again entirely within normal limits, and no pertinent finding or diagnosis was noted.

In point of fact, the earliest clinical indication of the presence of chronic respiratory pathology is revealed by private medical records dated in June 2011, approximately 20 years following the Veteran's discharge from service, at which time pulmonary function testing revealed results consistent with a moderate obstruction.  Significantly, at that time, there was no indication that the Veteran's respiratory pathology was in any way related to his period or periods of active military service.

The Board observes that, at the time of a VA respiratory examination in April 2012, which examination involved a full review of the Veteran's claims folder and other medical records, the Veteran indicated that, in 2008, he began to experience shortness of breath when going upstairs or climbing scaffolding, such that he would have to stop after four or five flights of stairs.  Radiographic studies of the Veteran's chest conducted in conjunction with the examination showed the lungs to be slightly hyperinflated, compatible with the provided history of chronic obstructive pulmonary disease.  However, there was no evidence of congestive heart failure, pneumonia, any mass, or adenopathy.  Nor was any pleural effusion in evidence.  In the opinion of the examiner, evidence of chronic obstructive pulmonary disease on radiographic studies accounted for the Veteran's shortness of breath on exertion, which was secondary to his chronic smoking history.  Significantly, in the opinion of the examiner, there was no shortness of breath consistent with an undiagnosed illness which would be considered secondary to the Veteran's service in the Gulf or Southwest Asia.

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, and provided a well-reasoned medical opinion alluding to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the probative medical evidence of record fails to establish that the Veteran's current respiratory disorder is in any way related to his period of active military service, to include as due to an undiagnosed illness.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed Cir. 1997).  In that regard, the Veteran has attributed the origin of his current respiratory disorder to exposure to smoke from oil fires in the Persian Gulf.  However, not until June 2011, many years following the Veteran's final discharge from service, did he file a claim for service connection for that disability.  At present, there is no persuasive evidence that the Veteran's current respiratory disorder is in anyway causally related to his active military service, including service in the Persian Gulf.  As noted above, the earliest clinical indication of the presence of respiratory pathology is at a point in time many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no medical evidence suggesting a link between the Veteran's current respiratory disability and his period or periods of active military service.  Accordingly, his claim for service connection must be denied.

The Board acknowledges the Veteran's testimony regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's respiratory pathology to his period or periods of active military service, including service in the Persian Gulf.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current respiratory pathology, to include chronic obstructive pulmonary disease, with any incident or incidents of his periods of active military service.  Accordingly, as noted above, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease, to include as due to an undiagnosed illness, is denied.


REMAND

In addition to the above, the Veteran seeks entitlement to service connection for a disorder characterized by joint and/or muscle pain, a low back disorder, headaches, a skin disorder, and sleep disturbance, as well as an increased rating for service-connected bilateral hearing loss.  However, based on the evidence of record, there exists some question not only as to the nature and etiology of the disabilities for which service connection is currently being sought, but also the current severity of the Veteran's service-connected hearing loss.

Regarding the Veteran's claimed joint and/or muscle pain, the Board notes that, at the time of the Veteran's initial service separation examination in January 1972, he voiced complaints of left and/or right foot problems, culminating in a diagnosis of plantar fasciitis.  Moreover, in May 1991, during the Veteran's period of service in the Persian Gulf, he was heard to complain of pain in the arch area of his left foot, culminating in a diagnosis of arch strain.  Significantly, at the time of the Veteran's final service separation examination in June 1991, there was once again noted the presence of mild tenderness in the Veteran's left foot, apparently consistent with the presence of plantar fasciitis.

The Board observes that, while following a VA examination in August 2012, there was noted the presence of degenerative joint disease of the Veteran's elbows and hands which was not, in fact, related to his period or periods of active military service, no opinion was offered as to whether the Veteran's foot problems did, in fact, have their origin during his first or second period of active military service.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issue of service connection for a low back disability, the Board notes that, at the time of the aforementioned service separation examination in January 1972, the Veteran gave a history of a contusion to his lower back secondary to a fall down stairs in 1969, with no problems since that time except an occasional sharp pain on movement.  Moreover, on subsequent service separation examination in June 1991, the Veteran once again gave a history of low back pain, reportedly present since his service in Saudi Arabia in March 1991.

The Board observes that, following a VA examination in April 2012, it was noted that the Veteran suffered from degenerative arthritis of his lumbar spine which was unrelated to his service in the Persian Gulf.  However, no opinion was offered as to whether, to the extent the Veteran suffered from chronic low back pathology, such pathology was in any way related to his first period of service from February 1968 to February 1972.  Once again, such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.

Regarding the Veteran's claimed headache disorder, the Board observes that, at the time of a VA examination in August 2012, it was noted that the Veteran had been diagnosed with tension headaches.  However, in that same examination, it was additionally noted that the Veteran had "not been diagnosed" with any type of headache condition.  Following examination, it was the opinion of the examiner that the Veteran's claimed headache disorder was "not an undiagnosed or multisymptom illness," and "would not be secondary to service in Southwest Asia."  However, the Veteran has now, for the first time, argued that his current headache disorder is in some way causally related to his recently service-connected tinnitus, a theory of entitlement which has not yet been adjudicated by the RO.  Under the circumstances, further development in this area will be undertaken prior to a final adjudication of the Veteran's claim.

Regarding to the Veteran's claimed skin disorder, it has been contended that, to the extent the Veteran may in the past have suffered from basal cell carcinoma, that pathology was in some way related to his service in the Persian Gulf.  While following a VA examination in August 2012, it was the opinion of the examiner that the Veteran's reported basal cell carcinoma/skin cancer was primarily "secondary to sun exposure," and not an undiagnosed or multisymptom illness secondary to service in the Southwest Asia Theater of Operations, no opinion was offered as to whether, to the extent the Veteran's basal cell carcinoma may have been the result of sun exposure, such sun exposure could have occurred during his four-month period of service in the Persian Gulf.  Moreover, the Veteran has only recently raised the argument that his basal cell carcinoma is in some way the result of exposure to ionizing radiation sustained during the servicing of a LORAN Station in service.  Significantly, service administrative records document that the Veteran was at one point in time stationed and/or worked on a LORAN Station located in Nantucket, Massachusetts.  Moreover, in correspondence of August 2013, the Veteran's private physician indicated that the Veteran had been his patient since 2006, and that he had a history of basal cell carcinoma which "likely could have resulted from his extended tour of duty in the military."  Regrettably, records of this physician's treatment of the Veteran are not at this time a part of the Veteran's claims folder.

Turning to the issue of entitlement to service connection for sleep disturbance, the Board notes that, at the time of the aforementioned VA examination in August 2012, it was noted that the Veteran did not practice "sleep hygiene," and that his "sleep conditions" were not consistent with insomnia, or considered an undiagnosed illness.  Nor were those "conditions" consistent with an undiagnosed or multisymptom illness secondary to service in the Southwest Asia Theater of Operations.  Such findings raise some question as to whether the Veteran does, in fact, suffer from a chronic sleep disturbance of some kind, and, if so, whether that "disturbance" is in some way related to his period or periods of active military service.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim.

Finally, regarding the Veteran's claimed bilateral hearing loss, the Board observes that the Veteran last underwent a VA examination for the purpose of determining the current severity of that disability in February 2014, at this point, slightly more than one year ago.  However, that examination has not yet been considered in the context of the Veteran's claim for an increased rating.  Specifically, since the time of the February 2014 examination, a rating decision has yet to be issued addressing the issue of an increased rating for service-connected hearing loss.  Nor has such an issue been considered in the context of a Supplemental Statement of the Case (SSOC).  

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to adjudication of the Veteran's remaining claims.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact, with the assistance of the Veteran as needed, the Veteran's private dermatologist, Dr. Loren S. Funt, whose office is located at 660 Washington Road, Suite 201, Mt. Lebanon, Pennsylvania, with a request that he provide copies of any and all records of his treatment of the Veteran for any skin disorder, to include, specifically, basal cell carcinoma.  Once obtained, all such records should be incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2012, the date of the aforementioned VA examinations, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA orthopedic, neurologic, dermatologic, and other examinations by appropriate examiners in order to more accurately determine the exact nature and etiology of the Veteran's claimed joint/muscle pathology, low back disorder, headache disability, skin disorder, and sleep disturbance.  The Veteran is hereby notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the orthopedic examination, the examiner should offer an opinion as to whether, with the exception of the previously identified pathology of the Veteran's elbows, wrists, and hands, he suffers from chronic clinically-identifiable joint and/or muscle pathology, to include pathology of one or both feet, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include his service in the Persian Gulf.  Regarding the Veteran's current degenerative joint/disc disease of the lumbar spine, an additional opinion is requested as to whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's initial period of active military service from February 1968 to February 1972.

Following completion of the neurologic examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic clinically-identifiable headache disorder, to include tension headaches, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include his service in the Persian Gulf.  Should it be determined that the Veteran does, in fact, suffer from a chronic headache disorder, but that such pathology did not have its origin during a period or periods of active military service, an additional opinion is requested as to whether any identified headache disorder is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's recently service-connected tinnitus.

Following completion of the dermatologic examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic clinically-identifiable skin disorder, to include a past history of basal cell carcinoma, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include sun exposure during those periods of service, or ionizing radiation in the Veteran's capacity as a repairman at the aforementioned LORAN Station in Nantucket, Massachusetts.

Finally, following an additional VA examination by an appropriate specialist, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable sleep disorder/disturbance, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service, to include as due to an undiagnosed illness.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

4.  The AOJ should then review all of the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for an initial compensable evaluation for service-connected bilateral hearing loss (to include a Rating Decision addressing that issue), and similarly readjudicate the other issues remaining on appeal.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent Statements of the Case (SOC) in February and April 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


